Citation Nr: 0217543	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-17 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disorder, with 
degenerative changes, to include as secondary to a service-
connected right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.  The Board remanded this 
case back to the RO for further development in January 2001, 
and the case has since been returned to the Board.  At the 
time of the remand, the appeal also included the issue of 
entitlement to service connection for a left knee disorder, 
but this claim was granted in an August 2002 rating 
decision.

In a September 2002 statement, the veteran raised the issues 
of entitlement to service connection for bilateral hearing 
loss and bilateral tinnitus.  As these claims have not been 
adjudicated by the RO to date, the Board refers them back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence of record, on balance, does not show that 
the veteran's current back disorder is etiologically related 
to either service or his service-connected right knee 
disorder.



CONCLUSION OF LAW

A back disorder, with degenerative changes, was not incurred 
in or aggravated by service, and incurrence or aggravation 
of this disability is not proximately due to the veteran's 
service-connected right knee disorder.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's duties 
in developing a claim for a VA benefit.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  The 
VCAA redefines the VA's obligations with respect to its duty 
to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 
2002).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) 
and to the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii) (pertaining to VA assistance in the case of 
claims to reopen previously denied final claims), which 
apply to any application to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorder.  While the veteran, in a statement received by the 
RO in December 1998, indicated that he had appeared for a VA 
examination in July 1969, he also noted that he had not 
received any previous VA treatment for his claimed disorder.  
The Board therefore finds that there is no basis for 
requesting a copy of this examination report prior to 
adjudication of the veteran's claim.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in an 
August 2002 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  This issuance, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2002).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, the Board has reviewed the veteran's service 
medical records and observes that they are entirely negative 
for complaints of, or treatment for, any back 
symptomatology.

The earliest medical evidence of record indicating back 
symptomatology is a private chiropractor's statement, dated 
in September 1998.  In this statement, the chiropractor 
noted that he had treated the veteran for low back pain and 
spinal joint dysfunction and that "[i]t is my opinion that 
there is a possibility that his back problems can be caused 
by having problems with bad knees," as favoring one leg can 
cause stress to the low back.

Also, in September 1998, the veteran underwent a VA 
orthopedic examination.  The examiner diagnosed a nerve root 
problem and attributed this to degenerative joint disease in 
the back.  The examiner further noted that he could not 
relate this disorder "at all to his right knee condition" 
and that the back disorder was "entirely separate."

In a statement dated in March 1999, a private doctor noted 
that, on account of knee injuries, the veteran developed a 
low back problem, with swelling of the left S1 joint that 
was "probably directly related" to the fact that he favored 
his right knee for so long that he threw the balance off in 
his lower back.

The veteran underwent an independent medical evaluation at a 
private facility in May 1999, and the examiner indicated 
that his entire medical file had been reviewed.  The 
examiner noted multilevel degenerative changes, including 
spondylitic changes and lumbar sacral and sacroiliac 
dysfunction, and indicated that these "most likely represent 
independent changes from the right knee injury."  However, 
the examiner further noted that gait abnormalities "can" 
accelerate the degenerative process and that the veteran 
"may have sustained an acceleration of lumbar sacral 
arthritis from biomedical inequalities on the basis of his 
right knee injury."  

In October 1999, the veteran's claims file was reviewed by a 
private doctor on the request of the VA.  This doctor noted 
that, while an arthritic knee condition may aggravate an 
existing back condition, it is unlikely to cause it.  
Therefore, the doctor rendered the opinion that, on a more 
likely than not basis, the right knee disorder did not cause 
the back disorder.

Following the Board's January 2001 remand, the veteran 
underwent a further VA examination (at a private facility).  
The examiner reviewed the claims file in conjunction with 
the examination and noted that x-rays of the lumbar spine 
had revealed degenerative disc disease.  However, the 
examiner noted that, based on the examination results and 
the claims file review, there was "no indication that the 
patient's current lumbar spine disorder is associated with 
his right knee disorder."  

In this case, the Board initially notes that there is 
evidence of record supporting the veteran's contentions, as 
well as evidence contrary to his contentions.  In this 
regard, the Board observes that the VA may favor the opinion 
of one competent medical expert over that of another when 
decisionmakers give an adequate statement of reasons and 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the probative value of evidence, medical opinions must 
be supported by clinical findings in the record.  Bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record are 
not probative medical opinions.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A medical opinion based solely on a 
veteran's recitation of his own history, rather than on 
specific references to his or her medical and service 
history, is not probative.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  

Additionally, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adopt a "treating 
physician rule" under which a treating physician's opinion 
would be given greater weight than that of a VA or other 
physician.  Winsett v. West, 11 Vet. App. 420 (1998).

In reviewing the evidence of record, the Board observes that 
three of the veteran's treatment providers have discussed 
the possibility of an etiological relationship between his 
back disorder and his service-connected right knee disorder.  
There is no indication, however, that the treatment 
providers who offered statements in September 1998 and March 
1999 had an opportunity to review the veteran's prior 
medical records in reaching their conclusions, and their 
comments as to etiology appear to be based on a history 
reported by the veteran.  The doctor who conducted the 
private examination in May 1999 did review the veteran's 
records, but his opinion that the right knee disorder "may 
have" accelerated the low back disability is not definite in 
nature and, accordingly, lacks substantial probative value.

By contrast, the private doctor who reviewed the veteran's 
claims file in October 1999, rendered a definite opinion 
that his back disorder was not caused by his right knee 
disorder.  While this opinion did not address the 
possibility of secondary aggravation, the doctor who 
examined the veteran in June 2001 found no etiological link 
whatsoever between the back and right knee disorders.  
Again, this opinion was based on a complete claims file 
review.

The Board also finds that the probative value of these 
doctor's opinions is enhanced by the fact that, while the 
veteran's right knee disorder has been determined to have 
been first manifest in service, there was no indication of 
any back symptomatology whatsoever until more than 29 years 
following separation from service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in the analysis of a service 
connection claim).  Overall, the Board finds that the 
evidence indicating the absence of an etiological 
relationship between the back and right knee disorders has 
greater probative value than that evidence which tends to 
support the veteran's claims.

Finally, the Board has considered the question of whether 
there exists a direct link between a back disorder and 
service.  The Board is aware that the veteran has not argued 
that this disorder is proximately due to an incident in 
service, and there is no evidence of record suggesting a 
direct link to service.  For these reasons, the Board finds 
that a further examination addressing the question of direct 
service connection is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002), as there is no reasonable 
possibility that such an examination would produce findings 
favorable to the veteran.

The only other evidence in this case supporting this claim 
is lay evidence, including the contentions made by the 
veteran and his spouse during a September 1999 VA hearing 
and in lay statements.  As indicated above, the veteran has 
argued that problems with favoring one leg over the other 
resulted in his back disability.  However, neither the 
veteran nor his spouse has been shown to possess the 
requisite training or credentials needed for a competent 
opinion as to medical causation.  Accordingly, their 
contentions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder, 
with degenerative changes, to include as secondary to his 
service-connected right knee disorder, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 


ORDER

The claim of entitlement to service connection for a back 
disorder, with degenerative changes, to include as secondary 
to a service-connected right knee disorder, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

